JUDGE PRYOR
delivered the opinion op the court.
The will of Ambrose Jones, of Bath county, devised his land to his widow for life, and the remainder to be equally divided between his four surviving children and the children of a deceased daughter.. One of the children of the deceased daughter mar- / ried Jerry Power, and died, leaving one child. The child died in infancy, and the question arises as to-the manner of descent from the infant to its kindred. The infant had neither brother nor sister, but. uncles and aunts on the mother’s side, and also a. grandfather on the mother’s side. The court below held that the land passed to the grandfather.
The statute provides: “If an infant dies without issue having- title to real estate derived by gift, devise or descent from one of his parents, the whole shall descend to that parent and his or her kindred,, as hereinbefore directed, if there is any; and if none,, then in like manner to the other 'parent, and his or' her kindred; but the kindred of one shall not be so-excluded by the kindred of the other parent, if the latter is more remote than the grandfather, grandmother, uncles and aunts of the intestate, and their' descendants.” (General Statutes, chapter 31, section 9.)
By this express provision of the statute, the child dying under age and having derived title to the land from the mother, the estate passes to the kindred on the mother’s side, and the maternal grandfather, surviving the infant, inherited the estate. The-maternal kindred of the child took the estate, and not those who were the next of kin to its great-*189.grandfather, the devisor from whom the mother derived the estate. It is not a question as to how or from whom the mother of the infant obtained the title. If the mother was invested with such an •estate in the realty, as passed from her at her ■death to her child, and the child dies in infancy, the realty passes to its kindred on the mother’s :side, if not more remote than the grandfather, grandmother, uncles and aunts.
The judgment of the court below being in accordance with this view of the question presented, must ,be affirmed.